DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 10/13/2022.
In view of applicant’s amendment and arguments regarding objection to and rejection of claim 21 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, as amended, recites:
“a first backscattering device in communication with the controller, the first backscattering device having a first switch configured by the first control signal from the controller to switch between at least two states at a switching frequency equal to the first difference frequency,
the first backscattering device being configured to amplify the signal generated at the first frequency to compensate reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device”

As may be seen, from the first part of the cited portion, the first backscattering device appears to generate a signal at “the first difference frequency”, while the second part of the cited portion requires amplification of the signal generated at the first frequency by the first backscattering device. First difference frequency is not the same as just first frequency. According to the claim, the first backscattering device does not generate a signal at the first frequency. Therefore, it is not clear whether the intention was to state that the amplification is applied to the signal generated at the first difference frequency rather than just the first frequency, and it is simply a typo since the amended limitation in claim 21 appears to be simply a copy of amended limitations of other independent claims 1, 8 and 15 even though the device and method claimed by claims 1, 8 and 15 are different from the apparatus of claim 21, or claim 21 does actually require amplification of the signal generated at the first frequency even though there is no such generation. For the purpose of further examination, the examiner treats the amended portion of claim 21 as to state “the first backscattering device being configured to amplify the signal generated at the first difference frequency.”

Claim 21 recites the limitation " the signal generated at the first frequency" in lines 1 – 2 on page 9 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 – 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017027847 (references are given according to corresponding US 20200212956 (Gollakota)) in view of US 6838989 (Mays).
Regarding claim 8, Gollakota teaches “A method to enable fast radio channel scanning (paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal (e.g. the antenna used to backscatter may be used). The frequency determination circuitry may sense the frequency of the carrier signal. Determination of the frequency of the carrier signal is the same as “fast radio channel scanning”. Alternatively, this does not have to be given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).) at a wireless device (shown in FIG 1 with corresponding description and comprising at least receiver 106, backscatter device 108, and backscatter device 110. See paragraph 0069), the method comprising:
tuning a transceiver of the wireless device to a first frequency (paragraph 0082: any electronic device (e.g. wireless communication device) may be used to implement receiver 106 including, but not limited to, Wi-Fi access points, Wi-Fi routers, ZigBee hubs, routers, mobile communications devices such as cell phones or tablets, computers, and/or laptops. All of these devices in addition to simply a receiver have also transmitter, thus comprising “a transceiver”. In other words, recited by the claim “transceiver” is mapped to the device 106 in FIG 1. “first frequency” is explicitly mapped to the frequency of the signal transmitted by the backscatter devices 108 and/or 110. Paragraph 0094: the frequency may be shifted from a single-frequency tone provided outside a desired Wi-Fi transmission channel to a frequency within the desired Wi-Fi transmission channel (e.g. the center frequency of the desired Wi-Fi transmission channel). In other words, claimed “a first frequency” is explicitly mapped to the center frequency of the desired transmission channel. Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone to fwifi. Thus, “a first frequency” is explicitly mapped to fwifi.);
computing a first difference frequency, the first difference frequency being a difference between the first frequency and a second frequency (paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal (e.g. the antenna used to backscatter may be used). The frequency determination circuitry may sense the frequency of the carrier signal and compute a difference between the frequency of the carrier signal (explicitly mapped to “a second frequency”) and the desired frequency (which was earlier mapped to “the first frequency”) of backscatter signal and provide an indication of the difference (e.g. to be used as the waveform frequency) to the waveform generator such that the waveform generator may provide the waveform at the indicated difference frequency.); and
generating a first control signal (Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone to fwifi.) to configure a first backscattering device to switch between at least two states at a switching frequency equal to the first difference frequency (paragraph 0094: to shift the frequency of the carrier signal (“a second frequency”), the switch 208 may be operated at a frequency Δf equal to an amount of desired frequency shift. Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone to fwifi (“the first frequency”). Also paragraphs 0110 – 0111);
when a signal is received at the first backscattering device at the second frequency (reception of the carrier signal which was earlier mapped to “the second frequency”), generating a signal at the first frequency to be detected by the transceiver, the signal generated at the first frequency being based at least in part on the signal received by the first backscattering device at the second frequency (Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone (“the second frequency”) to fwifi (“the first frequency”) to be received by the device 106 (“to be detected by the transceiver”). Generation of fwifi is “based at least in part on the signal received by the first backscattering device at the second frequency” such as carrier signal from the device 104)…”
Gollakota does not teach “amplifying the signal generated at the first frequency”.
Mays teaches an RFID transponder with an active backscatter amplifier that amplifies and re-transmits a received signal (see abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an amplifier, such as suggested by Mays, in the backscatter device of Gollakota. Doing so would have increased the power of the signal generated by the device.
With respect to the requirement that amplifying the signal is “to compensate reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device”, first, the claim does not even require any actual RSRP measurements to be performed. Therefore, this merely amounts to a statement of intended use or desired result. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Second, amplifying the signal produced at the output of the backscatter device of Gollakota will inherently/implicitly increase the measured value of any RSRP, if it is to be measured, and thus compensate at least to some degree any “reflection loss of the first backscattering device”.
Therefore, the examiner asserts that simply amplifying the signal generated by the backscattering device of Gollakota will lead to the desired result of “compensate reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device.”
Third, Gollakota in paragraphs 0090 – 0092 teaches consideration to maximize the power of the backscattered signal and describes theoretical considerations of reflection losses of the backscattering device as well as practically achieved value of 1.1 dB. In other words, Gollakota teaches “a reflection loss of the first backscattering device” to be 1.1 dB. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that implementing an amplifier, such as disclosed by Mays, with a gain of at least equal to the given value of the reflection loss 1.1 dB would have compensated that for any hypothetical (since the claim does not require performing the actual measurements, as was explained above) “reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device”.

Regarding claim 11, Gollakota teaches “…generating a second control signal to configure a second backscattering device to switch between at least two states at a switching frequency equal to the second difference frequency (assuming that first backscattering device was mapped to the device 108 shown in FIG 1, “a second backscattering device” would be mapped to the device 110 in FIG 1 with corresponding switch switching “between at least two states at a switching frequency equal to the second difference frequency” being controlled by “a second control signal”).”
Gollakota does not teach “computing a second difference frequency being a difference between the first frequency and a third frequency.”
However, this process for the second backscattering device is similar to the process of computing “a first difference frequency” for the first backscattering device, but with the carrier signal being at different, “third frequency”. Paragraph 0125 teaches that the disclosed backscatter devices may utilize waveforms having a frequency equal to a frequency difference between communication channels to translate a carrier signal in one channel into a backscattered signal in the other channel.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, for a case of a second backscattering device receiving a carrier signal at “a third frequency” with a receiver tuned at “the first frequency” to perform an exactly same process of “computing a second difference frequency being a difference between the first frequency and a third frequency.” Doing so would have simply applied the teaching of Gollakota to additional backscattering devices receiving carrier signal at another frequency.
Regarding claim 12, Gollakota teaches or fairly suggests “wherein, when a signal is received at the second backscattering device at the third frequency, generating a signal at the first frequency to be detected by the transceiver, the signal generated at the first frequency being based at least in part of the signal received by the second backscattering device at the third frequency (indeed, in the rejection of claim 11 above, it was shown the obviousness of calculating the difference frequency between “the first frequency” at which the receiver is tuned and “the third frequency” which is the frequency of the carrier signal. Therefore, when the second backscattering device receives the carrier signal at “the third frequency”, it would compute “the second difference frequency” between the first and the third frequencies (thus “based at least in part of the signal received by the second backscattering device at the third frequency”) and generate respective control signal to operate the switch of the second backscattering device to generate “the first frequency” to be received by the device 106 or another receiver.).”
Regarding claim 13, Gollakota does not teach “further comprising increasing a power of a signal generated by the second backscattering device via a second amplifier of the second backscattering device.”
Mays teaches an RFID transponder with an active backscatter amplifier that amplifies and re-transmits a received signal (see abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an amplifier, such as suggested by Mays, in the second backscatter device of Gollakota. Doing so would have increased the power of the signal generated by the device.
Regarding claim 14, Gollakota teaches “wherein the first frequency is at a center frequency of an operating RF channel of a network node (in the rejection of claim 8 above, “the first frequency” was mapped to the center frequency of the desired transmission channel. Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone to fwifi. Thus, “a first frequency” is explicitly mapped to fwifi. FIG 3 and 4 and paragraphs 0121 – 0124: “the first frequency” corresponds to the center of Wi-Fi channels 1 or 11 to be received by the access point 302 (“a network node”)).”

Regarding claim 21, Gollakota teaches “An apparatus (shown in FIG 1 with corresponding description and comprising at least backscatter device 108, and backscatter device 110. See paragraph 0069) to enable fast radio channel scanning at a wireless device (paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal (e.g. the antenna used to backscatter may be used). The frequency determination circuitry may sense the frequency of the carrier signal. Determination of the frequency of the carrier signal is the same as “fast radio channel scanning”. Alternatively, this does not have to be given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).), the apparatus comprising:
a transceiver (mapped to the following parts: antenna shown in FIG 2; paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal, therefore, there is a receiver to receive and sense the carrier signal; paragraph 0100: active RF 206 to transmit wireless communication signals conventionally (e.g. generating the device's own carrier signal). Thus, antenna, implicitly present receiver and explicitly disclosed transmitter together comprise “a transceiver”) configured to receive a signal at a first frequency (paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal (e.g. the antenna used to backscatter may be used). The frequency determination circuitry may sense the frequency of the carrier signal (“a first frequency”).);
a controller (in FIG 2, controller comprising baseband 202, modulator 204 and waveform generator 212. Also, in paragraph 0114, frequency determination circuitry as part of the “controller”) in communication with the transceiver (paragraph 0114: frequency determination circuitry (which was mapped earlier to be part of the “controller”) coupled to an antenna (which is part of the “transceiver”). Therefore, “in communication”) and configured to compute a first difference frequency, the first difference frequency being a difference between the first frequency and a second frequency (paragraph 0114: backscatter devices may include frequency determination circuitry coupled to an antenna for sensing the carrier signal (e.g. the antenna used to backscatter may be used). The frequency determination circuitry may sense the frequency of the carrier signal and compute a difference between the frequency of the carrier signal (“the first frequency”) and the desired frequency (“a second frequency”) of backscatter signal and provide an indication of the difference (e.g. to be used as the waveform frequency) to the waveform generator such that the waveform generator may provide the waveform at the indicated difference frequency.) and to generate a first control signal (Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212 which is part of the “controller”) to shift the tone to fwifi.), the controller being further configured to compute a second difference frequency being a difference between the first frequency and a third frequency and to generate a second control signal (this embodiment is disclosed in FIG 3 – 4 and paragraphs 0121 – 0124: indeed, in this case, “the first frequency” equals to the center frequency of Wi-Fi channel 6, as shown in FIG 4, being 2.437 GHz. Assuming that “the second frequency” equals to the center frequency of Wi-Fi channel 1, being 2.412 GHz, “a third frequency” would be equal to the center frequency of Wi-Fi channel 11, being 2.462 GHz. Therefore, it is implicit that the controller would have to “to compute a second difference frequency being a difference between the first frequency and a third frequency” to arrive at the channel 11 and generate “a second control signal” to control the appropriate switch to backscatter);
a first backscattering device in communication with the controller (FIG 2 and paragraph 0089: backscatter device 200 implementing the backscatter device 108. Specifically, “a first backscattering device” is mapped to the combination of the switch 208 and antenna, which is in communication with controller comprising baseband 202, modulator 204 and waveform generator 212 with respect to the backscatter device 108), the first backscattering device having a first switch (switch 208 in FIG 2 implementing the backscatter device 108) configured by the first control signal from the controller to switch between at least two states at a switching frequency equal to the first difference frequency (paragraph 0094: to shift the frequency of the carrier signal, the switch 208 may be operated at a frequency Δf equal to an amount of desired frequency shift. Paragraph 0095: The backscatter device 200 may utilize a square wave at a frequency Δf (e.g. provided by the waveform generator 212) to shift the tone to fwifi. Also paragraphs 0110 – 0111)…”
“…a second backscattering device (FIG 2 and paragraph 0089: backscatter device 200 implementing the backscatter device 110. Specifically, “a second backscattering device” is mapped to the combination of the switch 208 and antenna, which is in communication with controller comprising baseband 202, modulator 204 and waveform generator 212 with respect to the backscatter device 110) having a second switch (switch 208 in FIG 2 implementing the backscatter device 110)…”
Gollakota does not teach that the second backscattering device with the second switch is “configured by the second control signal to switch between at least two states at a switching frequency equal to the second difference frequency, the second difference frequency being different from the first difference frequency.”

In Gollakota’s FIG 3, the same backscatter device is shown to generate the signals at the Wi-Fi channels 1 and 11. Gollakota does not disclose specifics of the construction and how the same backscatter device with the same switch generates both channels 1 and 11.
On the other side, FIG 1 and FIG 5 simply show two backscatter devices generating two signals.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to simply utilize two backscatter devices with respective two RF switches connected to the same controller, each generating transmission at its own channel. Doing so would have provided a simple construction by utilizing two separate backscatter devices, each generating transmission at its own channel without potential interference with each other within the device. This would have also allowed to potentially increase the combined data rate of both backscatter devices.
Further, paragraph 0122 states that generally, the channel used to provide the carrier signal should have limited or no frequency overlap with the channels on which backscatter communications are provided. As may be seen from FIG 4, there are potentially additional channels besides channel 1 and 11 which may meet the condition of no frequency overlap with the channel for the carrier signal (such as channels 2 and 10, at the minimum). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to provide the capability of using additional channels for backscatter in such a way that the frequency difference between each of the backscatter channel and the carrier channel is different (“the second difference frequency being different from the first difference frequency”). Doing so would have allowed to utilize additional channels for backscatter communication in those cases when there are other devices transmitting at channels 1 or 11, which would result in either interference (if the backscatter devices try to transmit at the channels occupied by other users), or lost communication opportunities if the backscatter devices refrain from transmitting at all while waiting for the indication of clear channel.

Gollakota does not teach “the first backscattering device being configured to amplify the signal generated at the first [interpreted as “first difference” as explained in the rejection of same claim under 35 USC 112(b) above] frequency”.
Mays teaches an RFID transponder with an active backscatter amplifier that amplifies and re-transmits a received signal (see abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an amplifier, such as suggested by Mays, in the backscatter device of Gollakota. Doing so would have increased the power of the signal generated by the device.
With respect to the requirement that amplifying the signal is “to compensate reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device”, first, the claim does not even require any actual RSRP measurements to be performed. Therefore, this merely amounts to a statement of intended use or desired result. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Second, amplifying the signal produced at the output of the backscatter device of Gollakota will inherently/implicitly increase the measured value of any RSRP, if it is to be measured, and thus compensate at least to some degree any “reflection loss of the first backscattering device”.
Therefore, the examiner asserts that simply amplifying the signal generated by the backscattering device of Gollakota will lead to the desired result of “compensate reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device.”
Third, Gollakota in paragraphs 0090 – 0092 teaches consideration to maximize the power of the backscattered signal and describes theoretical considerations of reflection losses of the backscattering device as well as practically achieved value of 1.1 dB. In other words, Gollakota teaches “a reflection loss of the first backscattering device” to be 1.1 dB. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that implementing an amplifier, such as disclosed by Mays, with a gain of at least equal to the given value of the reflection loss 1.1 dB would have compensated that for any hypothetical (since the claim does not require performing the actual measurements, as was explained above) “reference signal received power, RSRP, measurements according to a reflection loss of the first backscattering device”.

Allowable Subject Matter
Claims 1, 4 – 7, 15, 16 and 18 – 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648